CCA 2011-02. Notice is hereby given that a petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, was filed by counsel under Rule 20, on October 19, 2011, together with a motion to file the supplement separately under Rules 19(a)(5)(A) and 30. On consideration thereof, it is ordered that said motion to file the supplement separately is hereby granted to November 8, 2011.